DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 11 and 20 recite steps of: receiving a recommendation request (i.e. a user input), extracting linguistic features of text (i.e. an analysis/evaluation of text), extracting contextual information of a user (i.e. analysis/evaluation of user associated information), determining a formality level of text using the linguistic and contextual information (i.e. an analysis/evaluation of text), and selecting and recommending one of more text items (i.e. a judgment step based on the analysis), corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to the abstract idea with additional generic computer elements, where the generically recited computer elements (machine, processor, storage, communication platform, medium, system, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are 
           The dependent claims 2-10 and 12-19 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.        Claims 1, 9, 11 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janakiraman et al US PGPUB 2016/0182410 A1 (“Janakiraman” - IDS)
Per Claim 1, Janakiraman discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for recommending a text item to an online user, the method comprising: 
             receiving a request for recommending one or more text items of a plurality of text items to an online user (Based on these analyses, the conversation advisor provides advice to the author to identify problem language and optionally offer suggested alternatives…, para. [0020]; para. [0023]; Another approach would be to invoke the conversation advisor 10 in response to the author activating a specific user interface component, such as a dedicated "conversation advisor" button..., para. [0035]; para. [0055]);
            extracting one or more linguistic features from each of the plurality of text items (para. [0020]; The fitness result may also include a suggested alternative word or phrase…, para. [0043]-[0044], alternate word suggestions compared to user input as implying extracted words/n-grams/features);
            extracting contextual information with respect to the online user (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information); 
           determining a formality level of each of the plurality of text items based on the one or more linguistic features and the contextual information, wherein the formality level represents a degree of formality of the text item (The fitness result may take various forms, including but not limited to an identification of each word or phrase 
            selecting the one or more text items from the plurality of text items based on their respective formality levels (para. [0043]-[0044]; para. [0050]); and
            recommending the one or more text items to the online user (suggesting an alternative word or phrase…, para. [0044]; para. [0050]). 
             Per Claim 9, Janakiraman discloses the method of claim 1, further comprising: modifying a user profile associated with the online user based on the formality level (Categories of words and phrases representing recipient fitness information, and/or rules for identifying such words and phrases, can be maintained by the conversation advisor 10 in a semantic analysis knowledge base 10A (see FIG. 3).  Such categories may include…, para. [0038]-[0039]; (2) words or phrases indicating a manner in which the intended recipients are addressed in a recipient salutation (e.g., formal vs. casual)…, para. [0040]; para. [0042]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient…, para. [0045]; para. [0054]).
         Per Claim 11, Janakiraman discloses a non-transitory computer-readable medium storing computer program instructions that, when executed by one or more processors, effectuate operations comprising: 
            receiving a request for recommending one or more text items of a plurality of text items to an online user (Based on these analyses, the conversation advisor 
            extracting one or more linguistic features from each of the plurality of text items (para. [0020]; The fitness result may also include a suggested alternative word or phrase…, para. [0043]-[0044], alternate word suggestions compared to user input as implying extracted words/n-grams/features);
           extracting contextual information with respect to the online user (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information);  
          determining a formality level of each of the plurality of text items based on the one or more linguistic features and the contextual information, wherein the formality level represents a degree of formality of the text item (The fitness result may take various forms, including but not limited to an identification of each word or phrase representing the recipient fitness information that is inconsistent with the historical data.  The fitness result may also include a suggested alternative word or phrase that is consistent with the historical data…, para. [0043]-[0044]; para. [0050]);  
            selecting the one or more text items from the plurality of text items based on their respective formality levels (para. [0043]-[0044]; para. [0050]); and

            Per Claim 18, Janakiraman discloses the non-transitory computer-readable medium of claim 11, wherein the operations further comprise: modifying a user profile associated with the online user based on the formality level (Categories of words and phrases representing recipient fitness information, and/or rules for identifying such words and phrases, can be maintained by the conversation advisor 10 in a semantic analysis knowledge base 10A (see FIG. 3).  Such categories may include…, para. [0038]-[0039]; (2) words or phrases indicating a manner in which the intended recipients are addressed in a recipient salutation (e.g., formal vs. casual)…, para. [0040]; para. [0042]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient…, para. [0045]; para. [0054]).
            Per Claim 20, Janakiraman discloses a system for recommending a text item to an online user, comprising: 
                 memory storing computer program instructions (para. [0028]); and 
                 one or more processors that, in response to executing the computer program instructions, effectuate operations (para. [0028]) comprising:
              receiving a request for recommending one or more text items of a plurality of text items to an online user (Based on these analyses, the conversation advisor provides advice to the author to identify problem language and optionally offer suggested alternatives…, para. [0020]; para. [0023]; Another approach would be to 
              extracting one or more linguistic features from each of the plurality of text items (para. [0020]; The fitness result may also include a suggested alternative word or phrase…, para. [0043]-[0044], alternate word suggestions compared to user input as implying extracted words/n-grams/features); 
             extracting contextual information with respect to the online user (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information);
             determining a formality level of each of the plurality of text items based on the one or more linguistic features and the contextual information, wherein the formality level represents a degree of formality of the text item (The fitness result may take various forms, including but not limited to an identification of each word or phrase representing the recipient fitness information that is inconsistent with the historical data.  The fitness result may also include a suggested alternative word or phrase that is consistent with the historical data…, para. [0043]-[0044]; para. [0050]);
          selecting the one or more text items from the plurality of text items based on their respective formality levels (para. [0043]-[0044]; para. [0050]); and 
          recommending the one or more text items to the online user (suggesting an alternative word or phrase…, para. [0044]; para. [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 6, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et in view of “Email Formality in the Workplace: A Case Study on the Enron Corpus” (“Peterson” - IDS)
           Per Claim 6, Janakiraman discloses the method of claim 1,
               Janakiraman does not explicitly disclose wherein the formality level is further determined based on a model trained with linguistic features of textual data in online communications and purposes associated with the online communications
                However, this feature is suggested by Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; In order to train and evaluate the classifiers, 400 email messages were randomly chosen from the Enron corpus and manually labeled for formality..., sec. 3; sec. 3.1; sec. 4; sec. 4.1; sec. 4.2; sec. 4.2.1; sec. 4.2.3)
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the method of Janakiraman in arriving at “wherein the formality level is further determined based on a 
         Per Claim 10, Janakiraman discloses the method of claim 1, further comprising: receiving training data comprising a plurality of online communications (para. [0021]); 
           extracting linguistic features of textual data in the plurality of online communications from the training data (performing semantic analysis on said electronic message to extract words and phrases representing recipient fitness information..., para. [0010]; para. [0038]-[0042]; para. [0054]);
           extracting contextual information from the training data (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information), 
           wherein the contextual information from the training data comprises purposes associated with the plurality of online communications, and the purposes comprise at least a first purpose and a second purpose (para. [0021]-[0022];  para. [0043]-[0044]; para. [0050]; This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054], informal/formal email messages as indicating purpose);

            However, this feature is suggested by Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; sec. 3; we want to use only the text written by the sender…, sec. 4.1; Formality classifier, sec. 4.2; Features for formality, sec. 4.2.1)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the method of Janakiraman in arriving at “employing the training data, the linguistic features extracted from the training data, and the purposes indicated by the contextual information extracted from the training data to generate or update a formality classification model used to determine the formality level of the plurality of text items”, because such combination would have resulted in identifying formal/informal emails (Peterson, sec. 3; sec. 4.2.3).
              Per Claim 16, Janakiraman discloses the non-transitory computer-readable medium of claim 11, 
                Janakiraman does not explicitly disclose wherein the formality level is further determined based on a model trained with linguistic features of textual data in online communications and purposes associated with the online communications
Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; In order to train and evaluate the classifiers, 400 email messages were randomly chosen from the Enron corpus and manually labeled for formality..., sec. 3; sec. 3.1; sec. 4; sec. 4.1; sec. 4.2; sec. 4.2.1; sec. 4.2.3)
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the medium of Janakiraman in arriving at “wherein the formality level is further determined based on a model trained with linguistic features of textual data in online communications and purposes associated with the online communications”, because such combination would have resulted in identifying formal/informal emails (Peterson, sec. 4.2.3).
           Per Claim 19, Janakiraman discloses the non-transitory computer-readable medium of claim 11, wherein the operations further comprise: receiving training data comprising a plurality of online communications (para. [0021]); 
              extracting linguistic features of textual data in the plurality of online communications from the training data (performing semantic analysis on said electronic message to extract words and phrases representing recipient fitness information..., para. [0010]; para. [0038]-[0042]; para. [0054]);
             extracting contextual information from the training data (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to author and recipients of historical data as representing contextual information), 
             wherein the contextual information from the training data comprises purposes associated with the plurality of online communications, and the purposes comprise at least a first purpose and a second purpose (para. [0021]-[0022];  para. [0043]-[0044]; para. [0050]; This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054], informal/formal email messages as indicating purpose);              
               Janakiraman does not explicitly disclose employing the training data, the linguistic features extracted from the training data, and the purposes indicated by the contextual information extracted from the training data to generate or update a formality classification model used to determine the formality level of the plurality of text items 
            However, this feature is taught by Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; sec. 3; we want to use only the text written by the sender…, sec. 4.1; Formality classifier, sec. 4.2; Features for formality, sec. 4.2.1)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the medium of Janakiraman in arriving at “employing the training data, the linguistic features extracted .

3.        Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman in view of Pickover et al US PGPUB 2005/0075880 A1 (“Pickover” - IDS)
           Per Claim 7, Janakiraman discloses the method of claim 1,
              Janakiraman discloses wherein the formality level is further determined based on (i) a purpose of an online communication the one or more text items are to be included within (para. [0021]-[0022];  para. [0043]-[0044]; para. [0050]; This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054], informal/formal email messages as indicating purposes);
             (ii) a granularity level of each of the plurality of text items (words or phrases indicating a level of formality of the electronic message as a whole..., para. [0042]; para. [0054]-[0055])

           However, this feature is taught by Pickover (determining a tone, as well of the degree of the tone, by dividing the message into elements, and evaluating each element's tone..., para. [0040]; para. [0060]-[0061]; The size of an element may be a word, a sentence, a paragraph, the entire body of the message..., para. [0062])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine/incorporate the teachings of Pickover in the method of Janakiraman in arriving at “wherein the granularity level represents a scale from at least one word to at least one paragraph at which the formality level of the text item is to be determined”, because such combination would have resulted in providing indication that allows for modification of the original text/message (Pickover, para. [0061])
          Per Claim 8, Janakiraman in view of Pickover discloses the method of claim 7, 
              Janakiraman discloses wherein the purpose of the online communication is determined based on the contextual information (This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054]). 
           Per Claim 17, Janakiraman discloses the non-transitory computer-readable medium of claim 11,
composed informal/formal email message as indicating purpose), and
               (ii) a granularity level of each of the plurality of text items (words or phrases indicating a level of formality of the electronic message as a whole..., para. [0042]; para. [0054]-[0055])              
              the purpose of the online communication is determined based on the contextual information (This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054])
            Janakiraman does not explicitly disclose the granularity level represents a scale from at least one word to at least one paragraph at which the formality level of the text item is to be determined 
           However, this feature is taught by Pickover (determining a tone, as well of the degree of the tone, by dividing the message into elements, and evaluating each 
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine/incorporate the teachings of Pickover in the method of Janakiraman in arriving at “the granularity level represents a scale from at least one word to at least one paragraph at which the formality level of the text item is to be determined”, because such combination would have resulted in providing indication that allows for modification of the original text/message (Pickover, para. [0061])

Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art fails to explicitly disclose limitations recited in claims 2 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658